Citation Nr: 0217996	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  97-26 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain with disc herniation and arthritis, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for right knee 
arthritis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for right knee 
instability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from June 1975 to July 
1978.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from June 1997 and March 1999 rating 
decisions of the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center; jurisdiction over the veteran's appeal has since 
been transferred to the Detroit, Michigan, RO.

The Board notes that in a rating decision dated in 
September 2002, the RO denied entitlement to a total 
disability rating based on individual unemployability due 
to service-connected disabilities.  Although the veteran's 
representative included that matter in the Informal 
Hearing Presentation submitted to the Board in November 
2002, to the Board's knowledge, the veteran has not filed 
a notice of disagreement with the RO as to that issue.  
See 38 C.F.R. § 20.300 (200).  Accordingly, it is not 
within the Board's jurisdiction at this time and will be 
discussed no further herein.  See 38 U.S.C.A. 
§§ 7104, 7105 (West 1991 & Supp. 2002).


FINDINGS OF FACT

1.  All information and evidence necessary for an 
equitable disposition of the issues decided herein have 
been obtained.

2.  The veteran's low back disability is manifested by 
limitation of motion which most nearly approximates a 
severe degree of impairment; there is no current objective 
evidence of sciatic neuropathy, radiculopathy or other 
neurologic impairment residual to disc degeneration and 
the veteran's back problems have not resulted in 
incapacitating episodes requiring bed rest of more than 
four weeks duration within a 12-month period.

3.  The veteran's right knee instability more nearly 
approximates slight than moderate.

4.  Arthritis of the veteran's right knee is manifested by 
limitation of motion which does not more nearly 
approximate extension to 15 degrees than extension to 10 
degrees and does not more nearly approximate flexion to 30 
degrees than flexion to 45 degrees.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 40 percent 
evaluation for low back disability have been met; the 
criteria for an evaluation in excess of 40 percent have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5292, 5293, 5295 (2002); 67 Fed. Reg. 54,345-
54,349 (August 22, 2002), to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.

2.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2002).

3.  The criteria for an evaluation in excess of 10 percent 
for instability of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 
4.71a, Diagnostic Code 5257.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  
For the purposes of this decision, the Board will assume 
that the VCAA and the implementing regulations, to include 
the notice and duty to assist provisions, are applicable 
to the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect 
when the veteran's claims were most recently considered by 
the RO.  The record reflects that through the statement of 
the case and supplements thereto, the veteran has been 
informed of the requirements for the benefits sought on 
appeal, the evidence considered by the RO, and the reasons 
for its determinations.  In the supplemental statement of 
the case issued in September 2002, the RO advised the 
veteran as to the regulatory change to Diagnostic Code 
5293, and provided him with an opportunity to respond.  
The RO also included notice as to the enactment of the 
VCAA and its implementing regulations, to include 
provisions setting out the assistance VA will provide in 
obtaining evidence and information in support of the 
veteran's claim and of the information needed from the 
veteran to enable VA to obtain evidence and information in 
support of his claims.  Therefore, the Board is satisfied 
that the RO has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that identified VA and private 
treatment records have been associated with the record and 
the veteran has been afforded appropriate VA examinations.  
The development requested by the Board in its October 2000 
remand has been completed and neither the veteran nor his 
representative has claimed any insufficiency in such 
development.  Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, neither the veteran nor his representative has 
identified any additional evidence or information which 
could be obtained to substantiate the claims.  In fact, in 
September 2002, the veteran notified VA he had no other 
evidence or information to submit relevant to his appeal.  
The Board is also unaware of any such outstanding evidence 
or information.  Therefore, the Board is also satisfied 
that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 
(2002) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining 
to the history of the service-connected disabilities.  The 
Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to these disabilities.

In a rating decision dated in April 1979, the RO granted 
service connection and assigned a 10 percent rating for 
right knee chondromalacia and granted service connection 
and assigned a noncompensable rating for low back strain.  

The claims file contains a report of VA hospitalization 
from February to March 1996, for alcohol and cocaine 
dependence.  The hospitalization report includes note of 
the veteran's back and knee complaints.  The veteran 
reported that he had some pain in his back, but indicated 
it was then asymptomatic.  He also complained of 
intermittent, bilateral knee pain.  Examination revealed a 
full range of motion of the spine and lower extremities, 
without evidence of atrophy.  Neurosensory testing was 
negative for any abnormalities.

In March 1996, the veteran applied for increased ratings 
for his back and right knee disabilities.  The RO denied 
those claims.

In November 1996, the veteran indicated that his back and 
right knee disabilities had worsened in severity.  He 
reported that he took pain pills and was receiving 
treatment for back and knee problems.  He stated that he 
would wake up due to pain, and also indicated he was not 
able to work a full eight hours or stand due to back and 
knee problems.  

The veteran reported for a VA examination in December 
1996.  He was able to walk without difficulty.  He 
demonstrated zero degrees extension and 100 degrees of 
flexion in the right knee, without effusion, patellar 
instability or varus or valgus instability.  The examiner 
noted mild patellar pain.  Relevant to the spine, the 
veteran demonstrated forward flexion to 90 degrees, 
extension to 45 degrees and lateral bending to 45 degrees 
bilaterally.  There was evidence of mild pain to palpation 
in the lower lumbar spine.  Motor strength was 5/5 in the 
lower extremities and sensation was intact.  Ankle jerks 
were 2+/5 bilaterally and the toes were down-going.  
Straight leg raising was negative bilaterally.  X-rays 
revealed right knee degenerative changes.  The examiner 
characterized the veteran's low back strain as mild and 
further stated that there was no evidence of excess 
fatigability, incoordination or change in motion relevant 
to the back.  The examiner further commented that there 
was some decreased range of motion in the right knee 
during flare-ups, without evidence of fatigability or 
incoordination.

Outpatient records dated in February 1997 note complaints 
of back and right knee pain.  Examination revealed severe 
low back pain with spasm.  Diagnostic testing completed by 
VA in March 1997 revealed that the lumbar vertebral bodies 
were intact and normally aligned.  The intervertebral disc 
spaces appeared to be within normal limits.  A 
transitional type vertebra in the lumbosacral region was 
suggested, with apparent partial sacralization on the 
right of the fifth lumbar segment.  The significance of 
that finding, however, was not evident.  

An April 1997 VA outpatient note indicates the veteran had 
4-/5 knee flexion secondary to pain, but otherwise 4/5 
flexion.  At that time the veteran reported that his back 
pain was 5/10 at its worst.  Physical therapy and a brace 
were recommended for the back.  In May 1997, the veteran 
again reported that his back pain was 5.5/10 at its worst.  
A June 1997 note indicates the veteran had received some 
benefit from therapy.  It was noted that the veteran was 
not consistently compliant with the recommended program.  

The veteran reported for a VA examination in October 1997.  
He complained of chronic right knee and low back pain.  He 
reported occasional right knee swelling and frequent 
episodes of giving way.  He stated that physical therapy 
had not helped but that the use of a right knee brace was 
helpful.  He also indicated he had started to use a cane 
due to difficulties bending his knee, causing problems 
with ambulation.  He also indicated having difficulties 
with stairs, kneeling and squatting.  Relevant to his back 
he stated that he had on and off back pain, at times 
radiating down the hip or into the buttocks.  He denied 
bowel or bladder difficulties.  He complained of 
discomfort sitting or lying down for long periods and 
stated he was unable to continue in his employment as a 
laborer.  He reported taking Naprosyn and Flexeril 
regularly. 

Physical examination in October 1997 revealed an abnormal 
gait, with a lack of flexion in the right knee.  There was 
a well-healed surgical scar on the knee, with some 
hypertrophic change and slight warmness over the medial 
compartment of the joint.  The examiner suspected medial 
lateral collateral ligament laxity and noted slight, 
diffuse swelling, as well as mild, palpable, floating and 
occasional crepitation over the right knee.  With pain, 
the veteran demonstrated knee motion from zero to 
70 degrees.  There was also evidence of muscle weakness in 
the right lower extremity.  Examination of the spine 
revealed some muscle tightness and possible tenderness on 
the left side.  The examiner noted muscle wasting in the 
mid-leg on the right as compared to the left, and some 
muscle flabbiness on the right.  The veteran demonstrated 
zero to 60 degrees forward flexion, zero to 15 degrees 
backward extension, zero to 20 degrees lateral flexion 
bilaterally.  There was a diminished sensation to pinprick 
on the right and straight leg raising was positive at 35 
to 40 degrees bilaterally.  X-rays revealed sacralization 
of the fifth lumbar segment.  The impression was radicular 
symptoms in the left lower extremity.

A VA outpatient record dated in February 1998 notes the 
veteran was doing well, his back and knee pains relieved 
by medications.  A July 1998 note indicates the veteran 
was doing well with low back pain, controlled by 
prescribed medications.

In a decision dated in September 1998, the RO granted the 
assignment of a separate 10 percent rating for the right 
knee based on arthritis, and further granted a 20 percent 
rating for low back strain, both effective November 20, 
1996.  

The veteran again appeared for VA examinations in October 
1998.  At the time of the orthopedic examination the 
veteran walked with a cane and right knee brace.  He 
complained of low back pain with usage, radiating to his 
right hip area.  Examination of the spine revealed no bony 
deformity.  There was muscle tightness over the lower 
lumbar spine, mostly on the right, with tenderness of the 
paraspinal muscles of the lumbar spine.  The veteran had 
painless spine motion of zero to 15 degrees extension to 
70 degrees flexion.  Strength in the lower extremities was 
4+/5.  Sensory examination was normal.  X-rays showed mild 
narrowing at L3, L4 and L5, in the intervertebral disc 
spaces.  The impression was degenerative disc disease at 
the upper lumbar spine, without apparent radiculopathy.  
Neurologic examination was also conducted in October 1998.  
The impression was low back strain.  Computerized 
tomography was ordered to rule out any herniated disc.  
The results of such showed a focal herniated nucleus 
pulposus with stenosis at L3 foramen on the right side.  
In an addendum dated in November 1998, the neurologic 
examiner noted no clinical findings corresponding to the 
neurologic test results, but, noting the veteran's 
complaints of pain radiating into the right leg, stated 
there was probably a relationship between back pain and 
the small disc herniation.  

In December 2000, the veteran completed an application for 
TDIU benefits.  He claimed that due to his back and knee 
problems he became unable to work in December 1999.  He 
gave a history of working as a laborer or custodian and 
indicated he had completed high school.  He reported that 
he had had to stop work because he missed so many days due 
to his back pain.  A VA outpatient record dated in 
December 2000 indicates the veteran received a cane for 
use to assist in ambulation due to a gait deficit.

A May 2001 VA outpatient record notes the veteran's 
complaint of having low back pain of such severity that he 
could not do anything.  He reported having to stay home 
for a week once or twice a year.  Examination revealed no 
tenderness in the back and a normal degree of forward 
flexion on active motion.  The examining physician noted 
pain with flexion of the right knee to 90 degrees and also 
noted that the veteran had had a computerized tomography 
scan showing spinal stenosis and a herniated nucleus 
pulposus.  The impression was radiculopathy of the lumbar 
spine.  

A November 2001 VA outpatient record indicates that the 
veteran complained of bilateral knee pain, helped with 
Naprosyn.  Examination revealed no knee tenderness.  The 
veteran's demonstrated flexion was restricted to 95 
degrees on the right.  In June 2002 the veteran reported 
that his back pain was less.  Examination revealed sensory 
and motor functions of the lower extremities to be intact.  

In August 2002, the veteran presented for a VA 
examination.  He complained of back pain, persisting for 
seven-to-ten days before getting better on its own.  He 
indicated such episodes occurred six or seven times per 
year, but denied radiation to his legs.  He also 
complained of right knee pain and weakness, with a 
tendency towards giving way.  Physical examination 
revealed normal posture and gait.  There was good 
paravertebral muscle tone, without spasm or atrophy in the 
spinal area.  There was no complaint of pain on coughing 
and no tenderness to palpation.  The veteran had extension 
to 30 degrees and flexion to 70 degrees, with complaint of 
pain at the ends of motion.  The veteran had right and 
left lateral flexion to 20 degrees with complaint of pain 
but bilateral rotation to 20 degrees without complaints of 
pain.  There was no evidence of incoordination, weakness 
or fatigue.  The examiner opined that functional loss due 
to subjective complaint of pain was absent.  Although 
noting a history of flare-up, the examiner indicated an 
inability to assess the addition loss of function.  The 
examiner noted that the lower limbs were negative for 
neurologic deficiency and there was no evidence of muscle 
atrophy in the legs.  Sensation was stated to be normal.  
Straight leg raising produced pain at 65 degrees.  

Pertinent to the right knee, the August 2002 examiner 
noted some swelling and effusion.  The veteran had active 
and passive motion from zero to 135 degrees and power 
against resistance was stated to be strong, without 
evidence of incoordination, fatigue or weakness.  The 
examiner stated that functional loss due to pain was 
absent.  There was mild mediolateral looseness on the 
medial side.  The examiner also noted hyperextension.  
Electromyography revealed no lumbosacral radiculopathy and 
no evidence of right lower extremity neuropathy.  The 
examiner summarized that the veteran had arthritis and 
minor instability in the right knee, without objective 
evidence of pain.  The examiner also indicated that the 
veteran's low back complaints were not etiologically 
related to service-connected disability and opined that 
there was no impact of the veteran's service-connected 
disabilities on his ability to work.  

Also in August 2002, the veteran underwent neurologic 
examination.  He complained of right foot numbness and 
difficulty walking.  He stated that two-to-three times per 
week he would have back pain lasting for usually two days 
total and radiating intermittently to the hips.  He 
reported he had last worked in March 2002 as a driver.  
Examination revealed the veteran to walk with a slight 
limp.  All muscle groups showed normal strength and tone 
and coordination was intact.  There was no evidence of 
atrophy or asymmetric reflexes.  Sensory examination 
revealed a slight decrease in pinprick at the S1 segmental 
dermatome on the right.  The diagnosis was low back pain 
with a history of sciatica, but without neurologic 
disability.  The examiner noted that electromyography was 
negative for evidence of sciatic radiculopathy and that 
the veteran had no neurologic disability preventing 
employment.  

VA outpatient records also document the veteran's 
treatment for substance dependence and his lack of 
compliance with recommended programs.

Legal Criteria

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2002).  The percentage 
ratings contained in the Rating Schedule represent, as far 
as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability will 
be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2002).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2002) are 
for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The basis of disability evaluation is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to the absence 
or deformity of structures or other pathology, or it may 
be due to pain, supported by adequate pathology and 
evidenced by the visible behavior in undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed 
to more or less than normal movement, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  38 C.F.R. 
§ 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, 
not added under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion. 

Slight limitation of motion of the lumbar spine is 
evaluated as 10 percent disabling; moderate limitation is 
evaluated as 20 percent disabling and severe limitation is 
evaluated as 40 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

Lumbosacral strain is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, 
in a standing position, a 20 percent evaluation is 
warranted.  Where symptoms are severe with listing of the 
whole spine to the opposite side; positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or 
some of the above with abnormal mobility on forced motion, 
a 40 percent evaluation is warranted.

Effective September 23, 2002, the regulation governing the 
evaluation of intervertebral disc syndrome, 
38 C.F.R. § 4.71a, Diagnostic Code 5293, was revised.  See 
67 Fed. Reg. 54,345-54,349 (August 22, 2002).  

Prior to September 23, 2002, Diagnostic Code 5293, 
provides for assignment of a noncompensable evaluation for 
a post-operative, cured condition.  A 10 percent 
evaluation requires mild symptoms.  A 20 percent 
evaluation is for moderate symptoms and recurring attacks.  
A 40 percent evaluation is applied for severe symptoms 
characterized by recurring attacks with intermittent 
relief.  A 60 evaluation is the maximum evaluation for 
this diagnostic code, requiring a pronounced condition, 
with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, 
with little intermittent relief.

The revised criteria indicate to evaluate intervertebral 
disc syndrome (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 months a 
60 percent rating is assigned.  With incapacitating 
episodes having a total duration of at least four weeks 
but less than six weeks during the past 12 months, a 40 
percent rating is assigned.  With incapacitating episodes 
having a total duration of at least two weeks but less 
than four weeks during the past 12 months, a 20 percent 
rating is assigned.  With incapacitating episodes having a 
total duration of at least one week but less than two 
weeks during the past 12 months, a 10 percent rating is 
assigned.  

Note (1) provides that for purposes of evaluations under 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.  Note (2) provides 
that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  Note (3) 
provides that if intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects 
in each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever 
method results in a higher evaluation for that segment.
67 Fed. Reg. 54,345-54,349 (August 22, 2002), to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
the United States Court of Appeals for Veterans Claims 
(Court) held that where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
should and will apply unless Congress provides otherwise 
or permits the Secretary to do otherwise.  VA's General 
Counsel has interpreted Karnas to mean that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In 
so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991), can be no earlier than the 
effective date of that change.  The Board must apply only 
the earlier version of the regulation for the period prior 
to the effective date of the change.  VAOPGCPREC 3-2000 
(April 10, 2000).  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 
percent evaluation if flexion is limited to 45 degrees, a 
20 percent evaluation if flexion is limited to 30 degrees 
or a 30 percent evaluation if flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 
percent evaluation if extension is limited to 10 degrees, 
a 20 percent evaluation if extension is limited to 15 
degrees, a 30 percent evaluation if extension is limited 
to 20 degrees, a 40 percent evaluation if extension is 
limited to 30 degrees or a 50 percent evaluation if 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, or a 30 percent evaluation for severe 
recurrent subluxation or lateral instability.

VA General Counsel opinions have provided that when a knee 
disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 and a veteran also has limitation of knee motion 
which at least meets the criteria for a noncompensable 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
or 5261, separate evaluations may be assigned for 
arthritis with limitation of motion and for instability.  
See VAOPGCPREC 9-98 (August 14, 1998) (63 Fed. Reg. 56,704 
(1998)); VAOPGCPREC 23-97 (July 1, 1997) 
(62 Fed. Reg. ,604 (1997)).

Pyramiding, that is the evaluation of the same disability, 
or the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2002).  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit 
rating under several diagnostic codes.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  

Analysis

Spine

The veteran is currently in receipt of a 20 percent rating 
for low back strain with disc herniation and arthritis, 
assigned pursuant to Diagnostic Codes 5292-5293.  First, 
with respect to motion limitation, the competent medical 
evidence does show that the veteran experiences limited 
spine motion due to his back complaints.  The record also 
reflects a medical assessment that the veteran experiences 
an additional degree of functional impairment due to 
flare-ups of such pain and due to use particularly with 
strenuous activities.  The veteran himself has reported 
difficulty with ambulation and other activities due to his 
pain, to include periods when he would be unable to 
participate in activities by reason of such pain.  As 
such, and with consideration of the maximum degrees of 
spine motion shown in the medical evidence, the Board 
resolves reasonable doubt in the veteran's favor and finds 
that the degree of low back motion limitation more nearly 
approximates severe, warranting assignment of a 40 percent 
rating, the maximum rating available based on either 
motion limitation or lumbar strain.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5292, 
5295.

The Board must consider whether an evaluation in excess of 
40 percent is warranted under any alternate diagnostic 
code.  The competent evidence shows no vertebral fracture 
and no ankylosis of the spine so as to warrant 
consideration of 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5289.

The evidence does contain diagnostic evidence of 
degenerative disc disease.  As such, Diagnostic Code 5293 
is for application.  For the period prior to September 23, 
2002, the Board notes the claims file contains medical 
notations of radiculopathy in the lower extremity.  The 
Board notes that the October 1997 examination finding of 
radicular symptoms appears to be based on complaints of 
radiating pain, note of a diminished sensation to pinprick 
and positive straight leg raising.  In connection with 
outpatient treatment in February and July 1998, however, 
the veteran made no similar complaints and he was noted to 
be doing well.  At the time of the October 1998 
examination, the impression was no apparent radiculopathy.  
Significantly, even though testing at that time was 
positive for stenosis, etc., the neurologic impression was 
no clinical findings corresponding to such test results.  
Moreover, as shown in the August 2002 examination report, 
contemporary clinical evaluation has again specifically 
ruled out any evidence of sciatic radiculopathy, lower 
extremity neuropathy or other pronounced symptoms 
associated with disc impairment.  The Board finds that the 
two more recent neurologic reports, based on full 
consideration of diagnostic testing, clinical examination 
and the veteran's complaints and medical history to be 
more probative than the cited notations of radiculopathy.  
In any case, the examination reports note no more than 
severe pain, and the clinical evidence shows that rather 
than experiencing intractable and persistent symptoms, the 
veteran's back does improve with treatment.  It is clear 
that the disability does not more nearly approximate the 
former criteria for a 60 percent evaluation than the 
former criteria for a 40 percent evaluation.

With respect to the revised criteria, there is no 
competent medical evidence of record dated on and after 
September 23, 2002.  The Board notes, however, that the 
evidentiary record, to include records of VA examination 
and outpatient treatment, fails to demonstrate that the 
veteran was prescribed bed rest for his back complaints at 
any point in the appeal period.  Moreover, despite his own 
complaints of incapacitating episodes, the medical 
evidence repeatedly shows him to report pain at a level of 
only 5/10, even at its worst, and also consistently 
documents the veteran's report to medical professionals 
that prescribed medications alleviated the pain.  The 
veteran's own reports of the amount of time he must rest 
due to back problems are inconsistent.  He has reported 
problems anywhere from once to twice a year and up to 
seven times per year, and has also reported periods of 
incapacitation lasting from one or two days, up to seven 
days.  Yet, as noted, in connection with clinical 
evaluation objectively identifiable problems are largely 
limited to notation of motion limitation.  Finally, even 
with consideration of the veteran's account of 
incapacitation due to back problems, he has not shown 
himself to have been incapacitated for more than four 
weeks such as to warrant assignment of a 60 percent rating 
for the period beginning September 23, 2002.

The Board also notes that the report of VA examination 
completed just prior to the September 2002 revisions shows 
the absence of any demonstrable neurologic signs or 
symptoms and the examiner specifically ruled out 
radiculopathy or sciatic neuropathy at that time.  In 
fact, that examiner noted the absence of atrophy, 
weakness, incoordination, tenderness to palpation or other 
evidence of functional loss.  Although the veteran 
complained of numbness in the right foot and the report of 
neurologic examination includes note of some sensory 
diminishment on the right, electromyography was 
interpreted as negative, the orthopedic examiner noted no 
change in sensation in the lower extremities, and the 
overall conclusion put forth by the examiner was that the 
veteran demonstrated no neurologic disability.  As such, 
no compensable neurologic residuals are currently 
manifested and consideration of separate neurologic and 
orthopedic ratings would not be more beneficial to the 
veteran.

Right knee

In this case the veteran is already in receipt of separate 
10 percent ratings, based arthritis in the knee and 
instability.  The competent medical evidence shows that 
the veteran experiences instability of the right knee that 
is best characterized as mild and does not more nearly 
approximate a moderate degree of impairment.  Examination 
in December 1996 revealed no instability; the October 1997 
examiner described suspected laxity as mild; and the 
August 2002 examiner again noted only mild instability.  
As such a higher rating under Diagnostic Code 5257 is not 
warranted in this case.

The evidence also reflects that although the veteran 
demonstrates right knee arthritis by X-ray, with some 
motion limitation, such motion limitation does not more 
nearly approximate the criteria for a 20 percent 
evaluation than those for a 10 percent evaluation under 
either Diagnostic Code 5260 or Diagnostic Code 5261.  The 
most recent VA examiner specifically considered the 
veteran's complaints of pain on use and of flare-ups.  
Although some swelling was present in the right knee, the 
veteran retained motion from zero to 135 degrees and the 
examiner noted the absence of any evidence of 
incoordination, fatigue or weakness.  Previously dated 
outpatient records show, at most, flexion limited to 90 or 
95 degrees, and past examination evidence shows flexion 
limited to, at most, 70 degrees.  Based on such medical 
evidence, therefore, the disability does not warrant more 
than a 10 percent rating based on motion limitation under 
Diagnostic Codes 5260, 5261, even with consideration of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Consideration has also 
been given to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4 (2002), whether or 
not they were raised by the veteran.  However, the Board 
finds no basis upon which to assign a higher disability 
evaluation.






Extra-schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2002).

The veteran has indicated that he has to miss time from 
work as a laborer due to his back and right knee problems.  
He has also reported the need for medical treatment and 
the use of prescribed medications.  There is, however, no 
objective evidence that the veteran was in fact 
incapacitated from work due to his knee or back problems.  
In addition, the veteran has not alleged the existence of 
unusual manifestations of knee or back disability.  
Rather, the evidence shows manifestations clearly 
contemplated by the assigned percentage ratings consistent 
with governing diagnostic criteria.  There is no 
indication in the record that the average industrial 
impairment from the veteran's right knee or back 
disability would be in excess of that contemplated by the 
assigned evaluations.  Therefore, the Board has determined 
that referral of this case for extra-schedular 
consideration is not in order.



(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to a 40 percent rating for low back strain 
with disc herniation and arthritis is granted, subject to 
the laws and regulations governing the payment of monetary 
awards.

Entitlement to an increased evaluation for right knee 
arthritis is denied.

Entitlement to an increased evaluation for right knee 
instability is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 


